[Cite as State ex rel. Brown v. Corrigan, 2014-Ohio-2067.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101065



                             STATE OF OHIO, EX REL.
                               DEMETRIUS BROWN

                                                             RELATOR

                                                      vs.

                            JUDGE PETER CORRIGAN
                                                             RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                          Writ of Procedendo
                                          Motion No. 473367
                                          Order No. 474148

        RELEASE DATE: May 12, 2014
FOR RELATOR

Demetrius Brown, pro se
No. 502-975
P.O. Box 7010
Chillicothe, Ohio 45601

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, A.J.:

        {¶1} Relator, Demetrius Brown, petitions this court to compel respondent judge

to dispose of his motion for jail-time credit filed in State v. Brown, Cuyahoga C.P. No.

CR-05-464069-A, on February 3, 2014.

        {¶2} Respondent has filed a motion for summary judgment citing numerous

procedural deficiencies in Brown’s petition and also attaching a copy of a journal entry

issued by respondent that granted Brown’s motion for jail-time credit on February 11,

2014.     Specifically, respondent asserts that Brown failed to comply with the

requirements of R.C. 2969.25(C), Civ.R. 10, Loc.App.R. 45, and R.C. 2969.25. Relator

has not opposed respondent’s motion. Respondent’s motion for summary judgment is

granted based on the procedural deficiencies in Brown’s petition. Further, Brown is not

entitled to a writ of procedendo because the action is moot. State ex rel. Jerninghan v.

Cuyahoga Cty. Court of Common Pleas, 74 Ohio St. 3d 278, 1996-Ohio-117, 658 N.E.2d
723; State ex rel. Gantt v. Coleman, 6 Ohio St. 3d 5, 450 N.E.2d 1163 (1983).

        {¶3} Accordingly, respondent’s motion for summary judgment is granted.

Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment

and its date of entry upon the journal. Civ.R. 58(B).

        Writ denied.


_____________________________________________
MARY J. BOYLE, ADMINISTRATIVE JUDGE
PATRICIA ANN BLACKMON, J., and
TIM McCORMACK, J., CONCUR